Citation Nr: 1403596	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-09 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of overpayment of compensation benefits in the amount of $6,183, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones

INTRODUCTION

The Veteran served on active duty from November 1975 to September 1976.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2009 decision of the VA Committee on Waivers and Compromises (Committee) at the Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and VBMS systems.


FINDINGS OF FACT

1.  Felony warrants were issued against the Veteran in 2003.

2.  The Veteran was not aware of outstanding felony warrants against him until informed by VA in October 2008. 

3.  Once notified of the warrants the Veteran took immediate action to resolve the warrants.  

4.  The Veteran is not shown to have willfully committed fraud, misrepresentation, or an act of bad faith in the creation of the overpayment in question.

5.  The record indicates that the fault on the part of the Veteran in the creation of the overpayment is mitigated by the time it took the Government to inform him of the outstanding warrants, and the record indicates that the collection of the overpayment subjected the Veteran to undue financial hardship.



CONCLUSION OF LAW

The recovery of the overpayment of VA compensation benefits in the amount of $6,183 is against equity and good conscience and, therefore, the criteria for waiver of the overpayment have been met.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.963(a), 1.965(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim for a waiver is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

At his August 2013 hearing the Veteran questioned the validity of the debt.  He asserted that he should not be considered a fugitive felon because he had no knowledge of the outstanding warrant and he was not hiding from anyone.  He pointed out that during the period the warrant was outstanding he had jobs, he used his Social Security number, he had a driver's license, and he filed his taxes every year, and no one informed him of the outstanding warrant.  

The Veteran also seeks waiver of any indebtedness resulting from the termination of his compensation benefits.  Regardless of the validity of the debt, the Board finds sufficient grounds to grant a waiver of recovery of indebtedness.

VA is authorized to grant a waiver of recovery of indebtedness when collection of the debt would be against "equity and good conscience."  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2013).  The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

The law, however, precludes a waiver of recovery of an overpayment or the collection of any indebtedness where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b).  Here, there is no finding or even suggestion the Veteran committed fraud, intentionally misrepresented facts, or acted in bad faith in the creation of the debt in question.  He has made credible statements that he had no knowledge of the outstanding warrant against him.  While he admits that he was previously addicted to drugs and committed illegal acts, there is no indication that he attempted to defraud the VA or intentionally misrepresented facts regarding his past or present criminal status.  There is no evidence in the record the Veteran was being deceptive or purposely seeking an unfair advantage knowing that it would result in a loss to the government.  See 38 C.F.R. § 1.965(b).  The Veteran was entitled to this compensation due to his service connected pes planus disability, which during the time period of the overpayment had been rated at 10 percent.  

The Board must next address the equitable considerations in this case.  The Board finds that there are sufficient grounds to grant a waiver of recovery of indebtedness. 

When there is no indication of fraud, misrepresentation, or bad faith in the record, the indebtedness shall be waived if the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5301(a); 38 C.F.R. §§ 1.962, 1.965.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship (whether collection would deprive the debtor of basic necessities), (4) whether collection would defeat the purpose of an existing benefit to the Veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the Veteran; and (6) whether the Veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Regarding the first and second elements of equity and good conscience under 38 C.F.R. § 1.965(a), fault of the debtor and balancing of faults, the Board finds that the Veteran bears some fault in the creation of the debt because his prior illegal actions resulted in the issuance of an arrest warrant in 2003, and he failed to have the matter recalled or notify VA.  Even assuming he was unaware of an outstanding felony warrant, this ignorance does not excuse his failure to pay his debt to society. 

On the other hand, the Board also finds that there is fault on the part of the Government in failing to serve the warrant.  The Veteran's credible testimony indicates that the Veteran did not know of the warrants, that the Veteran was not taking steps to evade detection, that the Veteran during that time period held jobs, filed taxes, and had a driver's license.  The Veteran's statements are supported by how quickly the Veteran cleared the outstanding warrant as soon as VA notified him of its existence.  If the Government had taken action sooner regarding the outstanding warrant, the extent of the Veteran's indebtedness could have been substantially reduced. 

The Board further finds that collection of the debt resulted in undue hardship to the Veteran, especially by depriving the debtor of basic necessities.  At the time that the Veteran's overpayment was recouped from his VA disability compensation payments the Veteran did not have a job, his expenses exceeded his income, and he had no assets (See July 2009 Financial Status Report).  As such, collection of the debt defeated the purpose of the benefits, which is to compensate and ensure the health and welfare of disabled Veterans.

The Board finds that the undue hardship outweighs any unjust enrichment that may have resulted from the Veteran receiving compensation benefits to which he was not entitled.  

Accordingly, it would be against equity and good conscience for VA to recover the overpayment of compensation benefits.  The Board finds that the Veteran is entitled to a waiver of the assessed overpayment, in the amount of $6,183.00.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a waiver of recovery of an overpayment in the amount of $6,183.00 is granted.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


